Title: From John Adams to Hendrik Fagel, 25 October 1787
From: Adams, John
To: Fagel, Hendrik


          
            Sir
            London October 25. 1787
          
          I have received the Letter you did me, the honour to write me, on the eighteenth of October instant, and am extreamly Sorry to learn, that the Conduct of Mr Dumas has not the Approbation of their High Mightinesses. As Mr Dumas has not that I recollect, been employed in any Business by me, Since my Residence in England and as he has neither given me any Account of his Proceedings, nor transmitted his Dispatches to Congress through my hands, I am ignorant of the Particulars of his Conduct, which are not approved by their High Mightinesses.
          I have had So large Experience of the Friendship of their High Mightinesses, to the United States of America my Souvereign, and of their Candour and Goodness towards myself, that I Should not hesitate to comply with whatever I Should know to be their Inclination in any Thing within my Power, and consistent with my honour and my Duty. But as all the Authority by which Mr Dumas Acts, under the United States is derived directly from Congress and not from me, and as he carries on his Correspondence with that August Body by means of their Ministers at New York and not with me, it is not in my Power to do more, at this time, in Complyance with the Requisition of their High Mightinesses, Signified to me in your Letter, than to transmit a Copy of it to Congress, which Shall be done by the earliest Opportunity.
          With great Respect I have the Honour to be, sir / your most obedient and most humble / servant
          
            John Adams
          
        